Citation Nr: 1510181	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  11-08 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a foot disorder, to include as a residual of a cold injury.

3.  Entitlement to service connection for a right ring finger disorder.

4. Entitlement to service connection for a psychiatric disorder.

5.  Entitlement to service connection for a bilateral ear disorder, to include as a residual of a cold injury.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to January 1985. He had subsequent service in the U.S. Army Reserve and the Kentucky Army National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issue involving entitlement to service connection for a bilateral ear disorder claimed as a residual of cold injury during service is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  To the extent the Veteran's left shoulder is related to his active military service, it is the result of his own willful misconduct.

2.  There is no probative evidence of any current foot disorder, or residuals of a cold injury to the feet.  

3.  There is no probative evidence of any current right ring finger disorder.

4.  There is no probative evidence of a diagnosis of a psychiatric disorder during any period of active military service.

5.  There is no probative evidence linking any current psychiatric disorder to any period of active military service, or any event experienced therein.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was due to the Veteran's willful misconduct.  38 U.S.C.A. §§ 105, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2014).

2.  A foot disorder, to include as a residual of cold injury, was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  A right ring finger disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  A psychiatric disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran has been provided the requisite notice with respect to his claims for service connection in a letter dated March 2007, which was provided prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained available service treatment records; service personnel records; private medical records; VA medical records; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, written statements, and evidence.  The Board acknowledges that after several requests for records, it was determined by the RO that all of the Veteran's service treatment records were not available to be obtained and reviewed.  This included records of claimed treatment during active duty at the Army hospitals located at Fort Hood and Fort Knox.  Those facilities, along with the National Personnel Records Center and Records Management Center, indicated that there are no additional records of the Veteran that were not already provided.  Additionally, the Louisville VA Medical Center informed the RO that there are no treatment records dated prior to 2002 for the Veteran.  The Veteran was notified of the circumstances of these records requests in December 2007, August 2008 and March 2011.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Moreover, VA examinations were conducted in 2013 and are adequate.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection 

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Arthritis may be presumed to have been incurred during active military service it becomes manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Personality disorders are not diseases or injuries within the meaning of applicable legislation for service connection purposes.  38 C.F.R. § 3.303(c).  Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or for injury incurred during inactive duty training.  38 U.S.C.A. § 101(24).  

Only when a disability was incurred, due to, or aggravated in the line of duty, and not the result of the veteran's own willful misconduct can service connection be established.  38 U.S.C.A. §§ 105(a), 1110, 1131; 38 C.F.R. §§ 3.1(n), 3.301(a).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury.  38 C.F.R. § 3.1(n)(2), (3).

While there is a presumption in favor of a finding of line of duty, if it is determined that an exception does apply, such as willful misconduct, and the claim is denied solely on the basis of such exception, it must be established that the denial of the claim was justified by a preponderance of the evidence. 38 U.S.C.A. § 105(a); Daniel v. Brown, 9 Vet. App. 348, 351 (1996); Smith v. Derwinski, 2 Vet. App. 241, 244 (1992). See also Thomas v. Nicholson, 423 F.3d 1279, 1284-85 (Fed. Cir. 2005) (holding that "preponderance of the evidence is the proper evidentiary standard to rebut a § 105(a) presumption and determine that a peacetime disability was the result of willful misconduct").

The Veteran served on active duty in the Army from December 1981 to January 1985.  His separation papers, DD 214, reveal that his military specialty was as a Cavalry Scout; he had one year and four months of foreign service and was awarded the Overseas Service Ribbon.  

The Veteran has asserted at various times that he was separated from active duty against his will, and that he was not permitted to continue to serve.  At other times he has also asserted that he was separated due to physical disability.  This is not supported by the DD 214, which shows that he was released from active duty with an Honorable Discharge at the expiration of his term of service.  

The Veteran's National Guard point statement reveals that from separation from active duty in January 1985 until 1987 he was a member of the Army Reserves under his reserve service obligation; he did not drill or participate in any military activities during this time.  Further, National Guard records reveal that in 1991 he enlisted in the National Guard and served with various periods of active duty for training and inactive duty for training until 1996.  

A.  Left Shoulder Disorder

The Veteran claims entitlement to service connection for a left shoulder disorder.  Initially he contended that he injured his left shoulder in a motor vehicle accident during military service that occurred in January or February 1984.  He states that he injured his left shoulder when his car crashed into a telephone while driving in or around Fort Hood, Texas.  The Veteran reports that he has experienced left shoulder pain since that time and he maintains that any currently diagnosed left shoulder disorder is related to the in-service motor vehicle accident.

The available service treatment and personnel records do not document the motor vehicle accident as described by the Veteran.  Additionally, there are no complaints, treatment or diagnoses pertaining to the left shoulder in the service records.  In April 1991, entry examination of the Veteran was conducted when he enlisted in the National Guard.  On the report of medical history he indicated "no" to the question which asked if he had a trick shoulder or elbow.  He did not report any shoulder pain at that time and clinical evaluation of the upper extremities was normal.  He was found physically qualified and enlisted into the National Guard.  Post-service VA treatment records show complaints of neck and shoulder pain beginning in approximately 2007.  

The Veteran's statements are competent evidence as to what he has observed and is within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran has consistently provided statements, testimony at two hearings, and histories reported to VA treatment providers regarding the in-service motor vehicle accident.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  In view of this information, the Board finds that the Veteran's statements of a 1984 motor vehicle accident are competent and credible evidence, even absent official documentation.

However, the Board finds that any motor vehicle accident related injuries are the result of the Veteran's own willful misconduct given his credible report of the circumstances of the motor vehicle accident.  He described the event in detail during his July 2011 hearing before the Board.  The Veteran testified that he was on base at Fort Hood in 1984 in between training exercises.  At that time, he was to meet a woman for a date at the library.  Prior to leaving the base, the Veteran stated that he had a few beers.  He was in a rush to make it to the library on time, but his vehicle was nearly out of fuel.  In order to enter a street with busy traffic, the Veteran "punched" the vehicle and took off too fast losing control.  The Veteran jerked the car back and hit a telephone pole.  The Veteran recalls experiencing head, shoulder, and knee trauma and was taken to the local emergency room for treatment.  The Veteran testified that the doctor smelled alcohol on his breath and measured his blood alcohol content at 0.07.  Thereafter, the Veteran continued training following release from the hospital, but then was transferred to a Correctional Custody Facility for 30 days on account of the accident and the blood alcohol content level. 

In view of this information, the preponderance of the evidence shows that the Veteran's injuries were the result of his willful misconduct.  The regulations provide that the simple drinking of an alcoholic beverage is not of itself willful misconduct.  38 C.F.R. § 3.301(c)(2).  As is the case here, the drinking of a few beers is not of itself willful misconduct; however, the willful action of driving under the influence of the alcoholic beverages resulting in a motor vehicle accident is willful misconduct.  His action of driving under the influence of alcohol was an act involving conscious wrongdoing and a known prohibited action.  It involved the deliberate and intentional wrongdoing, with knowledge of, or wanton and reckless disregard of its probable consequences.  Additionally, the action was not simply a mere technical violation of police regulations or ordinances, as the Veteran admittedly drove after drinking beers and then was punished by the Army due to the blood alcohol content level.  

While there is no documentation of the 1984 motor vehicle accident, the Crimes Record Division of the U.S. Army Criminal Investigation Command was able to produce a military police report of an incident from November 1983.  The Veteran was arrested by civilian police near Fort Knox, Kentucky, for driving under the influence off post.  He was transported to jail pending the court date on account of the charge, which he pled guilty.  A breathalyzer test at the time had a result of 0.11 blood alcohol level.  This information shows that the Veteran knew the consequences of driving under the influence and that doing so was not simply a mere technical violation of police regulations.  Just a few months later, he willfully did so again, which resulted in his injuries.

The Veteran has asserted in the alternative, that his current left shoulder disorder was also the result of general wear and tear from his military training.  At the July 2011 hearing before the Board, he testified that he underwent intense training in the performance of his duties and his left shoulder was under constant strain.  

In December 2013, a VA examination of the Veteran was conducted.  After full examination, the diagnosis was arthritis of both shoulder joints and tendonitis of the left shoulder.  The examiner reviewed all of the evidence of record, including the available service treatment records.  The examiner also elicited a history from the Veteran who reported that the primary trauma to his left shoulder was in the in-service automobile accident.  He also reported injury while playing football during service.  The Veteran reported post-service employment where he was "marshalling airplanes on the tarmac for Ups" and he had to move his arms to direct the planes.  After review of all the evidence of record the medical opinion was that the Veteran left shoulder condition was related to the willful misconduct motor vehicle accident during service and was not related to any general military work.   

In sum, the Board finds that, to the extent the Veteran's left shoulder is related to his active military service, it is the result of his own willful misconduct.  The probative medical opinion states that the current left shoulder disorder was related to the willful misconduct motor vehicle accident during service and the evidence does not support any other theory of entitlement for direct service connection.  Thus, the Board concludes that service connection is not warranted on a direct basis because the presumption in favor of a finding of line of duty is rebutted by the preponderance of the evidence that the in-service injury was the result of willful misconduct.  See 38 U.S.C.A. §§ 105(a), 1110, 1131; 38 C.F.R. §§ 3.1(n), 3.301(a).

As noted previously, a diagnosis has been made of degenerative joint disease of both shoulders.  The evidence does not show, however, that the Veteran had arthritis of the shoulders to a compensable degree within one year of separation from service.  No defect of the upper extremities was noted on the April 1991 National Guard examination report and degenerative changes of the shoulder were not shown until many years after separation from active duty service.  Therefore, the Board also concludes that service connection is not warranted for arthritis of the left shoulder as a chronic disease under the provisions of presumptive service connection for chronic diseases.  See 38 U.S.C.A. § 1101, 1112. 1113, 1137; 38 C.F.R. § 3.309(a).

Accordingly, service connection for a left shoulder disorder is not warranted as the most probative evidence shows that any left shoulder injury experienced by the Veteran during service to which the claimed current disorder may be related occurred as a result of his own willful misconduct.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a left shoulder disorder, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

B.  Foot Disorder

The Veteran claims that he incurred a cold injury to his feet during active duty and that service connection for a bilateral foot disorder as a residual of this cold injury is warranted.  Specifically, the Veteran claims that he incurred frostbite during field maneuvers in Germany while he was on active duty.

Service treatment records for the Veteran's period of active duty are unavailable.  However, his DD 214 shows he had foreign service.  At the April 1991 National Guard enlistment examination, the Veteran did not report having any foot trouble or prior cold injury.  Clinical evaluation revealed the presence of mild asymptomatic pes planus, but the Veteran was qualified for enlistment.  No residual of a prior cold injury to the feet was found on this examination.  Review of the post-service VA treatment records fails to show any diagnosis of a foot disorder, or residuals of a prior cold injury.  

In December 2013, a VA examination of the Veteran was conducted.  The examiner reviewed the evidence of record, including the Veteran's report of cold injury to the feet during service.  After a full examination, the examiner found that the clinical evidence did not warrant a diagnosis of any acute or chronic disorder of the feet, including residuals of cold injury.  

The probative evidence of record does not show that the Veteran has a current foot disorder which is the residual of a claimed cold injury during service.  Without a current disability, there can be no entitlement to compensation.  See McLain v. Nicholson, 21 Vet. App. 319 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the absence of proof of present disability there can be no valid claim.")

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a foot disorder, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 56.

C.  Right Finger Disorder

The Veteran claims that he injured his right ring finger during a period of active duty for training while he was in the National Guard.  He claims that his finger was crushed under a seat in a tank when he tried to adjust it.  He reported that this injury resulted in his finger nail falling off that was treated in the field, and that all records have been lost.  The service records do not expressly document the right finger injury, but a May 1992 National Guard personnel record shows that the Veteran participated as a crewman in M-1 tank training.  Additionally, it is shown that the Veteran had active duty for training and inactive duty for training points for retirement between April 1995 and March 1996; thus, he likely served on active duty for training or inactive duty for training in 1996 when he claims the M-1 tank incident may have occurred.

Post-service medical records do not do not show any complaints of, or treatment for, any right ring finger disorder.   

At a December 2013 a VA examination, the Veteran reported his history of finger injury during active duty for training and reported current symptoms of right ring finger pain when he bumps the finger.  Full examination failed to reveal any functional impairment of the right hand or any finger of the right hand.  X-ray examination revealed arthritis of the right hand, but did not show arthritic changes involving the finger that the Veteran claims he injured on active duty for training.  The examiner indicated that there was very mild degenerative joint disease of the right thumb and middle finger which was not unusual for a person of the Veteran's age.  The examiner stated that there was no current diagnosis of a right ring finger disorder.  While the Veteran complained of symptoms, the physical examination and x-ray examination were negative for any abnormality of the right ring finger.  

The credible evidence of record does not show that the Veteran has a current right ring finger disorder which is the residual of a claimed injury during service.  Without a current disability, there can be no entitlement to compensation.  See McLain v. Nicholson, 21 Vet. App. 319 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a right ring finger disorder, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 56.

D.  Psychiatric Disorder

The Veteran claims that service connection is warranted for a psychiatric disorder.  The Veteran contends that he has a psychiatric disorder related to the in-service 1984 motor vehicle accident.  However, he also asserts that he has a psychiatric disorder as a result of stress and harassment that he experienced when stationed in Germany.  At the July 2011 hearing before the Board, he testified that he quit the boxing team and disobeyed an order because of the harassment.  

At the November 1981, the Veteran's service entrance psychiatric examination was normal; he was enlisted into service and he served his full enlistment.  In April 1991, on the enlistment medical examination into the National Guard, the psychiatric evaluation of the Veteran was normal; he was enlisted into service and he served in the National Guard until 1996.  On the accompanying report of medical history the Veteran indicated "no" to questions which asked if he had depression, excessive worry, or nervous trouble of any sort.  On routine medical screenings in 1994 and 1995, the Veteran did not report having any medical or psychiatric problems.  A February 1996 service treatment record reveals that the Veteran sought treatment for "fatigue and body pain when having to do week-end drill [IDT]."  The assessment was "depression," but the condition was classified as non-urgent and routine. 

Post-service VA treatment records reflect a complaint of depression as early as 2002, with the Veteran reporting that he was depressed for years.  In addition to depression, VA clinicians have provided multiple varying diagnoses as it pertains to a psychiatric disorder including provisional bipolar disorder; paranoid schizophrenia; paranoid/obsessive personality traits, substance abuse, rule out psychosis; psychosis, not otherwise specified; paranoid obsessive personality features; rule out mood disorder, not otherwise specified; alcohol abuse; personality disorder, not otherwise specified; dysthymic disorder; panic disorder; obsessive compulsive disorder; paranoid traits; schizophrenia; paranoia; depressive disorder; cyclothymic disorder; anxiety disorder; depressive disorder, with anxiety; adjustment disorder; affective disorder; and major depressive disorder.

In February 2004 a VA mental health intake examination of the Veteran was conducted.  He reported complaints of feeling stressed and having longstanding "depression" over the course of many years.  The examiner noted that the Veteran was difficult to interview as his thoughts were circumstantial and orbited around themes of being disrespected in the military.  He stated that he wanted to remain in the service but felt that no one "took him seriously" and did not "go to bat for him" in a mutual show of respect commensurate to his level of service and dedication.  He also claimed that "because of his military training" he has bars on windows a ready water supply and power generator to take care of his needs, if necessary.  He claimed that he maintained a strict order of goods and possessions in his home, including the cans in the cupboard aligned correctly and admitted that any disturbance of these items he corrects and he interprets as disruptions of his house environment as an act of disrespect.  The provisional diagnosis was bipolar disorder.  

In a March 2004 mental health note, the Veteran reported that he was released from the military after being injured and that "I died," because he thought he was meant to be in the military for life.  In a November 2005 VA mental health note he reported that he had to leave the military against his will because of a minor infraction, which resulted in him feeling disrespected.  

The reports by the Veteran of the circumstances of his separation from service are inconsistent with one another and most importantly are vastly inconsistent with the established fact in his DD 214 clearly showing that he was discharged from active service at the end of his enlistment for completion of his term of service.  Caluza, 7 Vet. App. at 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

Subsequent VA mental health outpatient treatment records dated in 2006 and 2007 reveal diagnoses of anxiety and depression related to current life stressors involving family difficulties.  In March 2007 the Veteran provided inconsistent responses to posttraumatic stress disorder (PTSD) screening; both positive and negative screening results were shown on the same day.  The Veteran's VA active medical problem list, as printed in August 2008, indicates diagnoses of PTSD, panic disorder, anxiety disorder, and adjustment reaction.  An August 2009 VA treatment record noted the Veteran provided a history of traumatic brain injury from the claimed motor vehicle accident during active duty in 1984.  The indicated medical history is anxiety, depression, and traumatic brain injury.  An April 2011 private examination report indicates diagnoses of anxiety disorder and major depressive disorder.   

In November 2013, a VA mental health examiner reviewed the evidence of record and noted the variety of differing psychiatric diagnosis over the years.  After a full examination, the diagnoses were a generalized anxiety disorder and a personality disorder, not otherwise specified.  A full history was elicited from the Veteran, which showed that he continued to be employed at the same job for the past 19 years.  The Veteran also reported having two disciplinary actions, Article 15's, during service, one for a minor and harassing reason and the second related to a driving under the influence.  

During the examination, the examiner noted that the Veteran was very concerned and distressed about incidents that occurred while he was stationed in Germany, and he described the events as if they were traumas of the type of magnitude as to indicate the possibility of PTSD.  The first event, was described as receiving an Article 15 for disobeying an order.  The second event was initially described as being physically and sexually abused.  When queried more closely, he stated, "didn't go to penetration, part of me had to just say I'm not like that, not like I was raped or anything, ran into guys that were engaged in that [homosexual behavior]."  The third event was not being allowed leave when his grandmother had a heart attack.  The examiner stated that a diagnosis of PTSD was not indicated because these events did not include a fear of physical harm.  In addition, the examiner stated that the Veteran did not avoid these events but regularly rehearsed and reinforced his anger and resentment about these events. 

The examiner also noted that the Veteran's perception of "stress" and mental health issues also related the reported car accident at Fort Hood in 1984.  The examiner noted that this accident had never been independently verified, and to the extent that it occurred, it had been found to be the result of willful misconduct due the Veteran's driving under the influence at that time.  The examiner stated that while injuries from a motor vehicle accident of this type would be very physically traumatic, there was no reason to see them as particularly important from a psychiatric point of view.  

The examiner's medical opinion was that any current psychiatric disorder was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner's rationale was that while the Veteran clearly describes several events, including the Article 15 in Germany and the auto accident associated with driving under the influence at Fort Hood, occurring in the military as extremely traumatic and life changing, the Veteran's perception of these events was a reflection of his idiosyncratic, overly tangential, and inclusive thinking style.  These events would not be viewed as traumatic and life threatening by the average individual.  Thus, it was unlikely that these events in the military caused his current psychiatric difficulties.  The examiner opined that the Veteran's current difficulties were more likely the result of his idiosyncratic thinking style stemming from his personality disorder.  The primary driver of his anxiety/depressive difficulties was the idiosyncratic thinking of his personality disorder, which the examiner noted by definition, began in late adolescence, in the developmental period before he joined the military, and thus was not caused by the military.  The Veteran's perception of stress in the military was caused by his personality disorder and idiosyncratic thinking, not by the events themselves.  Any anxiety/depressive symptoms were the result of his thinking difficulties not his military service.

The preponderance of the evidence is against the claim for service connection for a psychiatric disorder.  To the extent that the Veteran reported symptoms of depression during a period of inactive duty for training in 1996, service connection cannot be granted for this disorder manifesting during a period of inactive duty for training.  To the extent that there are diagnoses of PTSD of record, these diagnoses appear to be based solely on the Veteran's reports of having the diagnosis and do not specifically establish what in-service stressor was the cause.  Moreover, such a diagnosis is not warranted based upon the diagnosis and rationale expressed in the 2013 examination.  The findings of the examination are that the Veteran had diagnoses of anxiety disorder and personality disorder, which are not related to any period of active military service or any event experienced therein.  Accordingly, service connection for a psychiatric disorder must be denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a foot disorder, to include as a residual of a cold injury, is denied.

Service connection for a right ring finger disorder is denied.

Service connection for a psychiatric disorder is denied.


REMAND

The Veteran claims entitlement to service connection for a bilateral ear disorder, which he claims is a residual of a cold injury incurred during active duty.  He claims he experienced frostbite or exposure to cold weather when he was stationed in Germany.  Post service VA treatment records document skin disorders of dermatitis and/or shingles of right ear in 2007, which is during the appeal period.  The most recent VA examination did not address these skin disorders.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the appropriate skin and/or cold injury examination to determine whether any skin disorder of the ears is related to the Veteran's military service.  The report of examination must include a detailed account of all manifestations of the skin disorders and/or cold injury residuals involving the ears found present.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.  The claims file and all electronic records, to include electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on a review of all the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must indicate if any currently or previously diagnosed skin disorder involving the ears, including the dermatitis and shingles documented in VA records in 2007, is the result of his military service, to include as due to a cold injury during service in the early 1980s.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and along with an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


